


Exhibit 10.1


AMENDMENT TO WARRANT AGREEMENTS




General Motors Company, a Delaware corporation (the “Company”), and U.S. Bank
National Association (the “Warrant Agent”) are parties to three Amended and
Restated Warrant Agreements originally with identical provisions, each dated as
of October 16, 2009 (collectively, including any further amendments, the
“Warrant Agreements”).


The Company and the Warrant Agent agree as of March 18, 2014 to amend each of
the Warrant Agreements as follows:


1.
The definition of “Settlement Date” in section 1.01 will read in its entirety:



“Settlement Date” means, in respect of a Warrant that is exercised hereunder,
the Exercise Date for such Warrant.


2.
Section 6.01 will read in its entirety:



No Rights as Stockholders. Warrantholder shall not be entitled, by virtue of
holding Warrants, to vote, to consent, to receive dividends, to receive notice
as stockholders with respect to any meeting of stockholders for the election of
the Company’s directors until the Settlement Date, if any, related to any
Warrant or Warrants.




IN WITNESS WHEREOF, this Amendment has been duly executed as of the date set
forth above.
.
 
General Motors Company
 
By:
/s/ JAMES A. DAVLIN
 
 
Name:
James A. Davlin
 
 
Title:
Treasurer
 





 
U.S. Bank National Association, as Warrant Agent
 
By:
/s/ KAREN R. BEARD
 
 
Name:
Karen R. Beard
 
 
Title:
Vice President
 









